DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 5/2/2022. Claims 1-4 and 7 are currently amended. Claims 9-20 are newly added. Claims 1-20 are pending review in this action. The previous objection regarding the Drawings is withdrawn in light of Applicant's amendment to the Drawings. The previous 35 U.S.C 112 rejections related to are withdrawn in light of Applicant's amendment to Claims 1, 3-4, and 7. The previous 35 U.S.C 102 rejections are withdrawn in light of Applicant's amendment to Claim 1. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1. New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 11, line 1-2 recites “the first gas hole is larger in size than each of the pair of electrode holes”. The specification does not provide any reference to the size of the first gas hole and electrode holes, as well as does not mention that the first gas hole is larger than the electrode holes, thus the limitation of the claim is not supported by the specification and is believed to be new matter.
Claim 12, line 1-2 recites “the second gas hole is smaller in size than the first gas hole”. The specification does not provide any reference to the size of the first gas hole and the second gas hole, as well as does not mention that the second gas hole is smaller than the first gas hole, thus the limitation of the claim is not supported by the specification and is believed to be new matter.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki (US 20170005314A1) further in view of Lee et al. (US 20160197387A1) and Itoi et al. (US 20120164490A1).
In Regards to Claim 1:
Miyawaki discloses a battery pack (energy storage apparatus, 1) comprising: a plurality of cells (energy storage devices, 40), wherein each cell (energy storage device, 40) comprises a housing (container, 410), positive and negative electrodes (positive and negative electrode current collectors), first and second terminal electrodes (positive and negative electrode terminals, 430/440) protruding from the cells (energy storage devices, 40) which connect to the positive electrodes (positive electrode current collectors) and the negative electrodes (negative electrode current collectors), and an electrolytic solution sealed within the housing (container, 410) (Figures 2 and 3, [0053, 0069, 0071]). Miyawaki further discloses a cell housing body (exterior unit, 10) housing the cell (energy storage devices, 40) [0055] and having a bus bar (60) connected to either of the first or second terminal electrodes (positive and negative electrode terminals, 430/440), [0064] wherein the cell housing body (exterior unit, 10) includes: a structural body having a resin holder (bottom surface neighboring member, 20) [0058], the resin holder (bottom surface neighboring member, 20) having a housing (recessed portions) in which the cell (energy storage devices, 40) is housed (Figure 2, [0058-0059, 0064]). Miyakawa further discloses a printed board (printed board, 70 and terminal neighboring member, 50) positioned so as to cover the cell (energy storage devices, 40), wherein the bus bar (60) is formed on the printed board (printed board, 70 and terminal neighboring member, 50), and wherein the printed board (printed board, 70 and terminal neighboring member, 50) has a pair of electrode holes (conductor disposing portion, 520) into which the first and second terminal electrodes (positive and negative electrode terminals, 430/440) of the cell (energy storage devices, 40) are inserted (Figures 2 and 4, [0063, 0074, 0081-0082]). 
Though Miyawaki does not explicitly disclose that the printed board (printed board, 70 and terminal neighboring member, 50) is directly attached to the structural body, Miyaki discloses that the cells (energy storage devices, 40) are fixed to the structural body’s resin holder (bottom surface neighboring member, 20) and that the printed board printed board, 70 and terminal neighboring member, 50) are fixed to the cells (energy storage devices, 40), thus the skilled artisan would appreciate that the printed board (printed board, 70 and terminal neighboring member, 50) is attached to the structural body [0058, 0062-0063].
Miyawaki is deficient in disclosing 1) that the cells are thin cells having a laminated body, wherein the positive and negative electrodes are facing each other through a separator, and a laminate film housing the laminated body; and 2) a first gas hole for releasing a gas generated from the electrolytic solution outside the cell housing body.
	Regarding 1), Lee discloses a battery pack (battery module, 200) comprising a plurality of thin cells (100) (Figures 1 and 3, [0023]). Lee further discloses that the thin cells (100) have a laminated body, wherein the positive and negative electrodes are facing each other through a separator, and a laminate film is housing the laminated body (Figure 4, [0028]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the cells of Miyawaki, the thin cells of Lee, as they are a type of cell known in the art for use in a battery pack having a plurality of cells. By doing so, the limitation of Claim 1 requiring that the cells are thin cells having a laminated body, wherein the positive and negative electrodes are facing each other through a separator, and a laminate film housing the laminated body, is met.
Regarding 2), Itoi discloses a battery pack (200) comprising a plurality of battery cells (100), a cell housing body (case, 20) and a printed board (flat plate, 30) (Figure 6, [0048-0050]). Itoi further discloses that the printed board (flat plate, 30) has a first gas hole (openings, 30a) for each cell (100), which serve to release a gas generated from the electrolytic solution outside the cell housing body (case, 20) (Figures 6 and 7, [0050,0052]). Itoi teaches that high temperature gas can be produced within a battery cell due to a number of reasons (for example, a short-circuit) which can result in the gas being released from the damaged battery cell, thus exposing the adjacent batteries to the high temperature gas and potentially being damaged [0003-0004]. Itoi further teaches that by configuring the battery pack such that gas holes are present to allow the hot gas that is released from the damaged cells to be removed from the battery module, the adjacent batteries can be prevented from being damaged [0004].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the printed board of Miyawaki to include a first gas hole for each cell, which makes possible the removal of any gas released from the cells to exit the battery pack, thus preventing damage to adjacent cells and enhancing the safety of the battery pack, as taught by Itoi. By doing so, the limitation of Claim 1 requiring a first gas hole for releasing a gas generated from the electrolytic solution outside the cell housing body, is met.
By making all of the above detailed modifications, all of the limitations of Claim 1 have been met. 
In Regards to Claim 2 (Dependent Upon Claim 1):
Miyawaki as modified by Lee and Itoi discloses the battery pack of Claim 1 as set forth above. Miyawaki further discloses a cover member (upper wall portion, 300) fixed to the cell housing body (exterior unit, 10) such that the printed board (printed board, 70 and terminal neighboring member, 50) is covered with the cover member (upper wall portion, 300) (Figure 1, [0056]).
Miyawaki is deficient in disclosing that the printed board and the cover member form a gas diffusion space communicating with the first gas hole.
Itoi further discloses that the battery pack (200) includes a gas diffusion space (first space, 61) formed by the printed board (flat plate, 30) and the cover member (partition, 40), which serves to transport gas released from the cells (100) outside of the battery pack (200) (Figure 2, [0050-0051]). Itoi further teaches that the gas from the cells (100) is released into the gas diffusion space (first space, 61) via the first gas holes (openings, 30a) in the printed board (flat plate, 30) (Figure 2, 0052]). Itoi teaches that high temperature gas can be produced within a battery cell due to a number of reasons (for example, a short-circuit) which can result in the gas being released from the damaged battery cell, thus exposing the adjacent batteries to the high temperature gas and potentially being damaged [0003-0004]. Itoi further teaches that by configuring the battery pack such that gas holes are present to allow the hot gas that is released from the damaged cells to be removed from the battery module, the adjacent batteries can be prevented from being damaged [0004].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery pack of Miyawaki to include a gas diffusion space formed between the printed board and the cover, as taught by Itoi, as it is a known configuration which prevents battery cells in a battery pack from being damaged by any gases released from damaged cells within the pack. By doing so, all of the limitations of Claim 2 are met. 
In Regards to Claim 3 (Dependent Upon Claim 2):
Miyawaki as modified by Lee and Itoi discloses the battery pack of Claim 2 as set forth above. Miyawaki further discloses that the cell housing body (exterior unit, 10) has a plurality of housings (recessed portions in bottom surface neighboring member, 20) respectively housing cells (energy storage devices, 40) including the cell (energy storage device, 40) (Figure 2, [0058]). 
As detailed above, modified Miyawaki further discloses that the printed board (printed board, 70 and terminal neighboring member, 50) has first gas holes, wherein each first gas hole is provided for one of the cells (energy storage device, 40) and each of the first gas holes are in communication with the gas diffusion space. Therefore, all of the limitations of Claim 3 are met. 
In Regards to Claim 4 (Dependent Upon Claim 3):
Miyawaki as modified by Lee and Itoi discloses the battery pack of Claim 3 as set forth above. Miyawaki further discloses that fourteen cells (energy storage device, 40) may be present within the cell housing body (exterior unit, 10) (see Figure 2). 
Though modified Miyawaki is silent to the volume of the gas diffusion space, the skilled artisan would appreciate that a volume must be selected for the gas diffusion space which may safely function to transport the gas produced by at least fourteen cells.
Furthermore, the use of the indefinite article “a” in the limitation “a volume” suggests that multiple volumes may be defined for the cell. The cell is made up of various components, each of which has its own volume. Given that they each belong to the cell, each of their volumes is “a volume of the cell”. As such, the volume of one electrode terminal (430/440) is considered “a volume of the  cell”. 
The skilled artisan would appreciate that any volume selected for the gas diffusion space based on the criteria outlined above (to accommodate fourteen cells) would necessarily have a volume greater than the volume of a single electrode terminal (430/440). Thus, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 2):
Miyawaki as modified by Lee and Itoi discloses the battery pack of Claim 2 as set forth above. 
Miyawaki is deficient in disclosing that the cover member has a second gas hole for externally releasing the gas filled in the gas diffusion space.
Itoi further discloses that the battery pack (200) also has a second gas hole (through hole, 40a) in the cover member (partition, 40) which serves to externally release gas filled in the gas diffusion space (Figures 2 and 5, [0050-0051]). Itoi further discloses that the second gas hole (through hole, 40a) is offset from the first gas hole (openings, 30a) (see Figure 2).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to further modify the battery pack of Miyawaki to include a second gas hole in the cover member, offset from the first gas hole, as it allows for the external release of gas introduced into the gas diffusion space from the battery cells, as taught by Itoi, and thus would enhance the safety of the battery pack by reducing the volume of hot gas held within the battery pack at a given time. By doing so, all of the limitations of Claim 5 are met.
In Regards to Claim 6 (Dependent Upon Claim 5):
Miyawaki as modified by Lee and Itoi discloses the battery pack of Claim 5 as set forth above. As detailed above, modified Miyawaki discloses that the second gas hole is provided at a position not facing (offset) the first gas hole. Therefore, all of the limitations of Claim 6 are met.


In Regards to Claim 9 (Dependent Upon Claim 1):
Miyawaki as modified by Lee and Itoi discloses the battery pack of Claim 1 as set forth above. Miyawaki further discloses that the pair of electrode holes (conductor disposing portion, 520) are adjacent to each other (see Figure 4). Therefore, all of the limitations of Claim 9 are met.
In Regards to Claim 10 (Dependent Upon Claim 9):
Miyawaki as modified by Lee and Itoi discloses the battery pack of Claim 9 as set forth above.
Modified Miyawaki is deficient in disclosing that the first gas hole is arranged between the pair of electrode holes.
Itoi teaches that high temperature gas can be produced within a battery cell due to a number of reasons (for example, a short-circuit) which can result in the gas being released from the damaged battery cell, thus exposing the adjacent batteries to the high temperature gas and potentially being damaged [0003-0004]. Itoi further teaches that by configuring the battery pack such that gas holes are present to allow the hot gas that is released from the damaged cells to be removed from the battery module, the adjacent batteries can be prevented from being damaged [0004].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to select for the location of the first gas hole, a location which is between the pair of electrode holes, as such a location would be central to the locations (i.e. positive terminal, negative terminal, gas vent, etc.) wherein gas would be released from a cell, allowing gas released from any location on the cell to only travel a short distance before exiting through the first gas hole, thus preventing the prolonged exposure of the adjacent cells to the hot gas and increasing safety of the battery pack. By doing so, all of the limitations of Claim 10 are met.


In Regards to Claim 11 (Dependent Upon Claim 1):
Miyawaki as modified by Lee and Itoi discloses the battery pack of Claim 1 as set forth above.
Miyawaki is deficient in disclosing that the first gas hole is larger in size than each of the pair of electrode holes.
However, the skilled artisan would appreciate that when selecting relative dimensions for the first gas hole and the electrode holes, that one of three options must be selected: 1) the first gas hole is larger than each of the pair of electrode holes; 2) the first gas hole is smaller than each of the pair of electrode holes; or 3) the first gas hole is equal in size to each of the pair of electrode holes. 
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select from the above three options the scenario in which the first gas hole is larger than each of the pair of electrode holes, with reasonable expectations of success in selecting sizes of the first gas hole and electrode holes which allow for them to serve their respective desired function. Furthermore, it has been held that in scenarios wherein a choice must be made from a finite number of predicable solutions, each providing a reasonable expectation of success, that it would be obvious to try any of the solutions (MPEP 2143 I (E)). By making the above selection, all of the limitations of Claim 11 have been met.
In Regards to Claim 12 (Dependent Upon Claim 5):
Miyawaki as modified by Lee and Itoi discloses the battery pack of Claim 5 as set forth above.
Miyawaki is deficient in disclosing that the second gas hole is smaller in size than the first gas hole.
However, the skilled artisan would appreciate that when selecting relative dimensions for the second gas hole and the first gas hole, that one of three options must be selected: 1) the second gas hole is larger than the first gas hole; 2) the second gas hole is smaller than the first gas hole; or 3) the second gas hole and the first gas hole are equal in size.
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select from the above three options the scenario in which the second gas hole is smaller than the first gas hole, with reasonable expectations of success in selecting sizes of the second gas hole and the first gas hole which allow for them to serve their respective desired function. Furthermore, it has been held that in scenarios wherein a choice must be made from a finite number of predicable solutions, each providing a reasonable expectation of success, that it would be obvious to try any of the solutions (MPEP 2143 I (E)). By making the above selection, all of the limitations of Claim 12 have been met.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki (US 20170005314A1) as modified by Lee et al. (US 20160197387A1) and Itoi et al. (US 20120164490A1) as applied to Claim 5 above, and further in view of Yonemochi et al. (US 20080220321A1).
In Regards to Claim 7 (Dependent Upon Claim 5):
Miyawaki as modified by Lee and Itoi discloses the battery pack of Claim 5 as set forth above. Modified Miyawaki possesses the second gas hole formed in the cover member (upper wall portion, 300), which serves to release gas from the battery cells (energy storage device, 40) into the environment (Figure 2). 
 Miyawaki is deficient in disclosing that the second gas hole is closed by a closing member which is opened when the gas is generated.
Yonemochi discloses a battery pack (21) having a multiplicity of thin cells (battery cells, 23) which are enclosed in a housing having an upper housing (25) and a lower housing (27) (Figures 2A and 2B, [0035-0036]). Yonemochi further discloses that the upper housing (25) has a series of cuts (31) formed on the side wall, and that the lower housing (27) has a series of cuts (33) which correspond to the cuts (31) of the upper housing (25) (Figure 2A, [0037]). Yonemochi further discloses that upon the joining of the upper housing (25) and the lower housing (27), the upper cuts (31) and the lower cuts (33) form slits which are positioned adjacent to the individual thin cells (battery cells, 23) (Figures 2A and 2B, [0037]). 
Yonemochi further discloses that closing members (caps, 29) are fitted to the slits of the housing upon joining of the upper housing (25) and the lower housing (27), and serve to seal the slits and prevent any undesired material such as dust or moisture from the environment from entering the battery pack (21), thus preventing potential hazards of the battery pack (21) such as short-circuiting or corrosion from occurring (Figures 2A and 2B, [0038]). Yonemochi further teaches that in the event of elevated pressure or temperature within the battery pack (21), the closing members (caps, 29) melt, resulting in the opening of the slits and the release of any built-up gas (Figure 4, [0045]).
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery pack of Miyawaki by incorporating a closing member (cap) to close the second gas hole as taught by Yonemochi, in order to prevent undesired material from the environment from entering and leading to corrosion or short circuiting of the battery pack, wherein the closing member (cap) is capable of melting upon elevated temperature and pressure to release gas formed by the cells, thus enhancing the safety of the battery pack. Upon doing so, the limitation of Claim 7 requiring that the second gas hole is closed by a closing member which is opened when the gas is generated, is met.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki (US 20170005314A1) as modified by Lee et al. (US 20160197387A1), Itoi et al. (US 20120164490A1), and Yonemochi et al. (US 20080220321A1) as applied to Claim 7 above, and further in view of Wöhrle et al. (US 20140363712A1).



In Regards to Claim 8 (Dependent Upon Claim 7):
Miyawaki as modified by Lee, Itoi, and Yonemochi discloses the battery pack of Claim 7 as set forth above. Yonemochi further discloses that the closing member (caps, 29) are formed from a fire-resistant resin [0038]. 
Modified Miyawaki is deficient in disclosing that the closing member is a tubular resin film wrapping the thin cell, cell housing body, and the cover member. 
Wöhrle discloses a battery pack (module, 10) which comprises a plurality of battery cells (galvanic cells) and a housing having a housing main body (12) and a housing cover (13), both of which are entirely coated with a layer (14) (Figure 12a, [0035, 0112-0113]). Wöhrle further discloses that each of the plurality of battery cells (galvanic cells) possess a safety valve (7) for release of gas from the battery pack (module, 10) (Figure 1, [0111]). Wöhrle further discloses that the layer (14) is based on polyolefin [0031], and serves as a barrier to prevent water molecules and dirt particles in the environment from entering the battery pack (module, 10) (Figure 2a, [0021, 0035]). 
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the closing member (caps) disclosed by modified Miyawaki, to be a single film which encompasses the cell housing body, cover member, and the thin cell within, as taught by Wöhrle, as it is known in the art to provide a singular film encompassing the entirety of a battery pack which serves to seal the battery pack and prevent the entry of moisture and dirt particles into the battery pack, while also simplifying construction of the battery pack by requiring only one closing member rather than multiple. By doing so, the limitation of Claim 8 requiring that the closing member is a tubular resin film wrapping the thin cell, cell housing body, and cover member, is met.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki (US 20170005314A1) further in view of Itoi et al. (US 20120164490A1).

In Regards to Claim 13:
Miyawaki discloses a battery pack (energy storage apparatus, 1) comprising: a first holder member (first portion of bottom surface neighboring member, 20) having first, second, third, and fourth housings, the first and second housings being arranged in a first direction (y direction), the third and fourth housings being arranged in the first direction (y direction), the first and third housings being arranged in a second direction (x direction) perpendicular to the first direction (y direction), the second and fourth housings being arranged in the second direction (x direction) (see annotated Figure 2 above) [0057]. Miyawaki further discloses a plurality of battery cells (energy storage devices, 40) including first, second, third, and fourth battery cells housed in the first, second, third, and fourth housings of the first holder member (first portion of bottom surface neighboring member, 20), respectively (see annotated Figure 2 below) [0058]. Miyawaki further discloses that each of the plurality of battery cells (energy storage devices, 40) has a positive terminal electrode (430) and a negative terminal electrode (440) protruding in a third direction ( z direction) perpendicular to the first (y direction) and second (x direction) directions (Figures 2 and 3, [0069]); and a printed board (printed board, 70 and terminal neighboring member, 50) positioned to cover the plurality of battery cells (energy storage devices, 40) in the third direction (Figure 5, [0074]). Miyawaki further discloses that the printed board (printed board, 70 and terminal neighboring member, 50) has: first, second, third, and fourth positive electrode holes (sections of conductor disposing portion, 520 wherein the positive terminal electrodes of the first, second, third, and fourth battery cells are inserted) into which the positive terminal electrodes (430) of the first, second, third, and fourth battery cells (energy storage devices, 40) are inserted, respectively, and first, second, third, and fourth negative electrode holes (sections of conductor disposing portion, 520 wherein the negative terminal electrodes of the first, second, third, and fourth battery cells are inserted) into which the negative terminal electrodes (440) of the first, second, third, and fourth battery cells (energy storage devices, 40) are inserted, respectively (Figures 2, 4, and 5, [0081-0082]).
Though Miyawaki does not explicitly disclose that the printed board (printed board, 70 and terminal neighboring member, 50) is directly attached to the first holder (first portion of bottom surface neighboring member, 20), Miyaki discloses that the cells (energy storage devices, 40) are fixed to the first holder (first portion of bottom surface neighboring member, 20) and that the printed board (printed board, 70 and terminal neighboring member, 50) are fixed to the cells (energy storage devices, 40), thus the skilled artisan would appreciate that the printed board (printed board, 70 and terminal neighboring member, 50) is attached to the first holder (first portion of bottom surface neighboring member, 20) [0058, 0062-0063].
Miyawaki is deficient in disclosing a first gas hole arranged between the first and second positive electrode holes and the first and second negative electrode holes; and a second gas hole arranged between the third and fourth positive electrode holes and the third and fourth negative electrode holes.
Itoi discloses a battery pack (200) comprising a plurality of battery cells (100), a cell housing body (case, 20) and a printed board (flat plate, 30) (Figure 6, [0048-0050]). Itoi further discloses that the printed board (flat plate, 30) has a first gas hole (openings, 30a) for each cell (100), which serve to release a gas generated from the electrolytic solution outside the cell housing body (case, 20) (Figures 6 and 7, [0050,0052]). Itoi teaches that high temperature gas can be produced within a battery cell due to a number of reasons (for example, a short-circuit) which can result in the gas being released from the damaged battery cell, thus exposing the adjacent batteries to the high temperature gas and potentially being damaged [0003-0004]. Itoi further teaches that by configuring the battery pack such that gas holes are present to allow the hot gas that is released from the damaged cells to be removed from the battery module, the adjacent batteries can be prevented from being damaged [0004].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the printed board of Miyawaki to include a first gas hole and a second gas hole, which makes possible the removal of any gas released from the cells to exit the battery pack, thus preventing damage to adjacent cells and enhancing the safety of the battery pack, as taught by Itoi. By doing so, the limitation of Claim 13 requiring a first gas hole and a second gas hole, is met.
Upon making the above modification, the skilled artisan would find obvious to select for the location of the first gas hole a position between the first and second positive electrode holes and the first and second negative electrode holes, and for the location of the second gas hole a position between the third and forth positive electrode holes and the third and fourth negative electrode holes. Such locations would be central to the locations (i.e. positive terminal, negative terminal, gas vent, etc.) wherein gas would be released from a cell, allowing gas released from any location on the cell to only travel a short distance before exiting through the first gas hole or the second gas hole, thus preventing the prolonged exposure of the adjacent cells to the hot gas and increasing safety of the battery pack. By doing so, all of the limitations of Claim 13 are met.

    PNG
    media_image1.png
    789
    558
    media_image1.png
    Greyscale

Annotated Figure 2 (Miyawaki US20170005314A1)
In Regards to Claim 14 (Dependent Upon Claim 13):
Miyawaki as modified by Itoi discloses the battery pack of Claim 13 as set forth above. Miyawaki further discloses a cover member (upper wall portion, 300) fixed to the cell housing body (exterior unit, 10) such that the printed board (printed board, 70 and terminal neighboring member, 50) is covered with the cover member (upper wall portion, 300) (Figure 1, [0056]).
Miyawaki is deficient in disclosing that the printed board and the cover member form a gas diffusion space; and that the gas diffusion space is in communication with the first gas hole and the second gas hole.
Itoi further discloses that the battery pack (200) includes a gas diffusion space (first space, 61) formed by the printed board (flat plate, 30) and the cover member (partition, 40), which serves to transport gas released from the cells (100) outside of the battery pack (200) (Figure 2, [0050-0051]). Itoi further teaches that the gas from the cells (100) is released into the gas diffusion space (first space, 61) via the first gas holes (openings, 30a) in the printed board (flat plate, 30) (Figure 2, 0052]). Itoi teaches that high temperature gas can be produced within a battery cell due to a number of reasons (for example, a short-circuit) which can result in the gas being released from the damaged battery cell, thus exposing the adjacent batteries to the high temperature gas and potentially being damaged [0003-0004]. Itoi further teaches that by configuring the battery pack such that gas holes are present to allow the hot gas that is released from the damaged cells to be removed from the battery module, the adjacent batteries can be prevented from being damaged [0004].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery pack of Miyawaki to include a gas diffusion space formed between the printed board and the cover, as taught by Itoi, as it is a known configuration which prevents battery cells in a battery pack from being damaged by any gases released from damaged cells within the pack. By doing so, the limitation of Claim 14 requiring that the printed board and the cover member form a gas diffusion space, is met.
Upon the above modification, the skilled artisan would appreciate that the gas diffusion space is necessarily in communication with the first and second gas holes, as the first and second gas holes are formed in the printed board, and the gas diffusion space is formed of the printed board and the cover. Therefore, all of the limitations of Claim 14 are met.
In Regards to Claim 15 (Dependent Upon Claim 14):
Miyawaki as modified by Itoi discloses the battery pack of Claim 14 as set forth above.
Miyawaki is deficient in disclosing that the cover member has a third gas hole for externally releasing the gas filled in the gas diffusion space.
Itoi further discloses that the battery pack (200) also has a third gas hole (through hole, 40a) in the cover member (partition, 40) which serves to externally release gas filled in the gas diffusion space (Figures 2 and 5, [0050-0051]). Itoi further discloses that the third gas hole (through hole, 40a) is offset from the first gas hole and the second gas hole (openings, 30a) (see Figure 2).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to further modify the battery pack of Miyawaki to include a third gas hole in the cover member, as it allows for the external release of gas introduced into the gas diffusion space from the battery cells, as taught by Itoi, and thus would enhance the safety of the battery pack by reducing the volume of hot gas held within the battery pack at a given time. By doing so, all of the limitations of Claim 15 are met.
In Regards to Claim 16 (Dependent Upon Claim 15):
Miyawaki as modified by Itoi discloses the battery pack of Claim 15 as set forth above.
Miyawaki is deficient in disclosing that the third gas hole is located between the first and second gas hole as viewed from a third direction.
Itoi teaches that high temperature gas can be produced within a battery cell due to a number of reasons (for example, a short-circuit) which can result in the gas being released from the damaged battery cell, thus exposing the adjacent batteries to the high temperature gas and potentially being damaged [0003-0004]. Itoi further teaches that by configuring the battery pack such that gas holes are present to allow the hot gas that is released from the damaged cells to be removed from the battery module, the adjacent batteries can be prevented from being damaged [0004].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to select for the location of the third gas hole, a location which is between the first gas hole and second gas hole, as such a location would be central to where gas would be released from the cells into the gas diffusion space, allowing gas released from the first and second gas holes to only travel a short distance before exiting through the third gas hole, thus preventing the prolonged exposure of the adjacent cells to the hot gas and increasing safety of the battery pack. By doing so, all of the limitations of Claim 16 are met.
In Regards to Claim 17 (Dependent Upon Claim 16):
Miyawaki as modified by Itoi discloses the battery pack of Claim 16 as set forth above.
Miyawaki is deficient in disclosing that the third gas hole is located between the first and second positive terminal electrode holes and the third and fourth negative terminal electrode holes as view from a third direction.
However, the skilled artisan would appreciate that by following the criteria outlined above for selecting for the location of the third gas hole, wherein the third gas hole is located between the first gas hole and second gas hole, the third gas hole would necessarily be located between the first and second positive terminal electrode holes and the third and fourth negative terminal electrode holes. This is further supported by the fact that upon the modification detailed in Claim 13, the first gas hole is arranged between the first and second positive electrode holes and the first and second negative electrode holes and the second gas hole is arranged between the third and fourth positive electrode holes and the third and fourth negative electrode holes.
Furthermore, even if the criteria of Claim 16 was not a factor, it would be obvious to one of ordinary skill in the art at the time of the invention to select for the location of the third gas hole, a location between the first and second positive terminal electrode holes and the third and fourth negative terminal electrode holes, as it is a location which would be central to where gas would be released from the cells into the gas diffusion space, allowing gas released from the cells to only travel a short distance before exiting through the third gas hole, thus preventing the prolonged exposure of the adjacent cells to the hot gas and increasing safety of the battery pack. 
Therefore, all of the limitations of Claim 17 are met.
In Regards to Claim 18 (Dependent Upon Claim 17):
Miyawaki as modified by Itoi discloses the battery pack of Claim 17 as set forth above. Miyawaki further discloses that the battery pack (energy storage apparatus, 1) comprises: a second holder member (second portion of bottom surface neighboring member, 20) having fifth, sixth, seventh, and eighth housings, the fifth and sixth housings being arranged in a first direction (y direction), the seventh and eighth housings being arranged in the first direction (y direction), the fifth and seventh housings being arranged in a second direction (x direction), the sixth and eighth housings being arranged in the second direction (x direction) (see annotated Figure 2 above) [0057]. Miyawaki further discloses that the first, second, fifth, and sixth housings are arranged in the first direction (y direction) in this order, and the third, fourth, seventh, and eighth housings are arranged in the first direction (y direction) in this order (see annotated Figure 2 above). Miyawaki further discloses a plurality of battery cells (energy storage devices, 40) including fifth, sixth, seventh, and eighth battery cells housed in the fifth, sixth, seventh, and eighth housings of the second holder member (second portion of bottom surface neighboring member, 20), respectively (see annotated Figure 2 above) [0058]. Miyawaki further discloses that the printed board (printed board, 70 and terminal neighboring member, 50) has: fifth, sixth, seventh, and eighth positive electrode holes (sections of conductor disposing portion, 520 wherein the positive terminal electrodes of the fifth, sixth, seventh, and eighth battery cells are inserted) into which the positive terminal electrodes (430) of the fifth, sixth, seventh, and eighth battery cells (energy storage devices, 40) are inserted, respectively, and fifth, sixth, seventh, and eighth negative electrode holes (sections of conductor disposing portion, 520 wherein the negative terminal electrodes of the fifth, sixth, seventh, and eighth battery cells are inserted) into which the negative terminal electrodes (440) of the fifth, sixth, seventh, and eighth battery cells (energy storage devices, 40) are inserted, respectively (Figures 2, 4, and 5, [0081-0082]).
Miyawaki is deficient in disclosing a fourth gas hole arranged between the fifth and sixth positive electrode holes and the fifth and sixth negative electrode holes; a fifth gas hole arranged between the seventh and eighth positive electrode holes and the seventh and eighth negative electrode holes; and a sixth gas hole for externally releasing the gas filled in the gas diffusion space.
Itoi discloses a battery pack (200) comprising a plurality of battery cells (100), a cell housing body (case, 20) and a printed board (flat plate, 30) (Figure 6, [0048-0050]). Itoi further discloses that the printed board (flat plate, 30) has a first gas hole (openings, 30a) for each cell (100), which serve to release a gas generated from the electrolytic solution outside the cell housing body (case, 20) (Figures 6 and 7, [0050,0052]). Itoi teaches that high temperature gas can be produced within a battery cell due to a number of reasons (for example, a short-circuit) which can result in the gas being released from the damaged battery cell, thus exposing the adjacent batteries to the high temperature gas and potentially being damaged [0003-0004]. Itoi further teaches that by configuring the battery pack such that gas holes are present to allow the hot gas that is released from the damaged cells to be removed from the battery module, the adjacent batteries can be prevented from being damaged [0004].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the printed board of Miyawaki to further include a fourth gas hole and a fifth gas hole in addition to the first gas hole and second gas hole, because as the number of cells in the battery pack increases the amount of gas potentially released from the cells into the battery packs increases accordingly, and the additional fourth and fifth gas holes make possible the removal of any gas released from the cells to exit the battery pack, thus preventing damage to adjacent cells and enhancing the safety of the battery pack, as taught by Itoi. By doing so, the limitation of Claim 18 requiring a fouth gas hole and a fifth gas hole, is met.
Upon making the above modification, the skilled artisan would find obvious to select for the location of the fourth gas hole a position between the fifth and sixth positive electrode holes and the fifth and sixth negative electrode holes, and for the location of the fifth gas hole a position between the seventh and eighth positive electrode holes and the seventh and eighth negative electrode holes. Such locations would be central to the locations (i.e. positive terminal, negative terminal, gas vent, etc.) wherein gas would be released from a cell, allowing gas released from any location on the cell to only travel a short distance before exiting through the fifth or sixth gas hole, thus preventing the prolonged exposure of the adjacent cells to the hot gas and increasing safety of the battery pack. By doing so, the limitations of Claim 18 related to the location of the fifth and sixth gas holes, are met.
Furthermore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to further modify the battery pack of Miyawaki to further include a sixth gas hole in the cover member, as it allows for increased capacity to externally release of gas introduced into the gas diffusion space from the battery cells through the first, second, forth, and fifth gas holes, as taught by Itoi, and thus would enhance the safety of the battery pack by reducing the volume of hot gas held within the battery pack at a given time. By doing so, all of the limitations of Claim 18 are met.
In Regards to Claim 19 (Dependent Upon Claim 18):
Miyawaki as modified by Itoi discloses the battery pack of Claim 18 as set forth above.
Miyawaki is deficient in disclosing that the third gas hole and sixth gas hole are arranged in the first direction.
Itoi teaches that high temperature gas can be produced within a battery cell due to a number of reasons (for example, a short-circuit) which can result in the gas being released from the damaged battery cell, thus exposing the adjacent batteries to the high temperature gas and potentially being damaged [0003-0004]. Itoi further teaches that by configuring the battery pack such that gas holes are present to allow the hot gas that is released from the damaged cells to be removed from the battery module, the adjacent batteries can be prevented from being damaged [0004].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to select for the location of the sixth gas hole, a location which is between the fourth gas hole and fifth gas hole, as such a location would be central to where gas would be released from the cells into the gas diffusion space, allowing gas released from the fourth and fifth gas holes to only travel a short distance before exiting through the sixth gas hole, thus preventing the prolonged exposure of the adjacent cells to the hot gas and increasing safety of the battery pack. 
The skilled artisan would appreciate that upon making such modification, third gas hole and sixth gas hole are necessarily arranged in the first direction (see annotated Figure 2 above). Thus, by making the above modifications, all of the limitations of Claim 19 are met.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki (US 20170005314A1) as modified by Itoi et al. (US 20120164490A1), as applied to Claim 13 above, and further in view of Uchiyama et al. (US 20160013526A1).
In Regards to Claim 20 (Dependent Upon Claim 13):
Miyawaki as modified by Itoi discloses the battery pack of Claim 13 as set forth above.
	Miyawaki is deficient in disclosing a first heat conducting member contacting the first and third battery cells; and a second heat conducting member contacting the second and fourth battery cells, wherein the first and second battery cells are sandwiched between the first and second heat conducting members in the first direction, and wherein the third and fourth battery cells are sandwiched between the first and second heat conducting members in the first direction.
	Uchiyama discloses a battery pack (1) comprising a plurality of battery stacks (2), wherein each of the plurality of battery stacks (2) comprise a plurality of battery cells (unit batteries, 20) stacked in a stacking direction (Figure 2, [0040, 0062]). Uchiyama further discloses that the battery pack (1) comprises a plurality of heat conducting plates (5) interposed in between each of the plurality of battery cells (unit batteries, 20) (Figure 2, [0093-0095]). Uchiyama further teaches that the use of heat conducting plates in conjunction with a cooling passage can serve to cool the battery pack [0008, 0014-0015].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to further modify the battery pack of Miyawaki to include heat conducting plates on the two surfaces of each of the cells in the stacking direction (y direction of Miyawaki), with reasonable expectation of success in providing enhanced cooling to the battery cells in the case of overheating, as taught by Uchiyama. 
	The skilled artisan would find further obvious to make the heat conducting plates adjacent to one another in the second direction (x direction) one continuous heat conducting plate, as it would reduce the number of parts required during manufacturing, thus resulting in easier assembly. Furthermore, it has been held that making separate parts continuous does not hold patentable weight (MPEP 2144 V (E)). 
	Upon the above modifications, the skilled artisan would appreciate that there would necessarily be first heat conducting member (heat conducting plate contacting the first and third battery cells, but not contacting the second and fourth battery cells) contacting the first and third battery cells; and a second heat conducting member (heat conducting plate contacting the second and fourth battery cells, but not contacting the first and third battery cells) contacting the second and fourth battery cells, wherein the first and second battery cells are sandwiched between the first and second heat conducting members in the first direction (y direction), and wherein the third and fourth battery cells are sandwiched between the first and second heat conducting members in the first direction (y direction). Therefore, all of the limitations of Claim 20 are met.
Response to Arguments
Applicant’s arguments, filed 5/2/2022, with respect to the rejections of Claims 1-8 under Suzuki et al. (US 20160043366A1), Yonemochi et al. (US 20080220321A1), and Wöhrle et al. (US 20140363712A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Miyawaki (US 20170005314A1), Lee et al. (US 20160197387A1), Itoi et al. (US 20120164490A1), Yonemochi et al. (US 20080220321A1), and Wöhrle et al. (US 20140363712A1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724